Citation Nr: 0701407	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disorder.

2.  Entitlement to service connection for residuals of an 
infection of the right leg.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Eligibility for specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from October 1992 to July 1993.  He subsequently enlisted in 
the United States Marine Corps Reserve in approximately 
February 1999, and served an initial unverified period of 
active duty for training (ACDUTRA).  In addition, the 
appellant was ordered to report for a period of active duty 
special work (ADSW) beginning October 2, 2000; ADSW is a form 
of ACDUTRA.  A DD Form 214 indicates that he was separated 
from the Marine Corps in July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the VA Form 9 the appellant submitted in 
August 2004, he requested a Travel Board hearing.  That 
hearing was scheduled for September 22, 2006, at the Atlanta 
RO; the appellant failed to report for that hearing.  
Therefore, as there is no current outstanding hearing 
request, the case is ready for appellate review.


FINDINGS OF FACT

1.  The appellant does not currently experience any diagnosed 
left thigh disorder.

2.  The appellant does not currently experience any diagnosed 
residuals of an infection of the right leg.

3.  The appellant does not currently experience any diagnosed 
residuals of a head injury.

4.  The appellant has been awarded compensation for permanent 
and total disability.

5.  The appellant does have loss of use of his right leg due 
to service-connected disability and he does have service-
connected residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSIONS OF LAW

1.  The appellant does not have any left thigh disorder, 
residuals of an infection of the right leg or residuals of a 
head injury that is the result of disease or injury incurred 
in or aggravated by active military service or due to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. 
§ 2101(a)(2)(C) (West Supp. 2005) (formerly 38 U.S.C.A. 
§ 2101(a)(3)(A) (West 2002)); 38 C.F.R. § 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
three service connection claims by correspondence dated in 
August 2002.  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records are included in the claims 
file.  The appellant was afforded a VA medical examination.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a letter dated in March 2006.  In 
addition, because the Board has denied the appellant's three 
claims for service connection, such information is not 
applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that he is currently experiencing 
problems with his left thigh that are related to his service-
connected reflex sympathetic dystrophy (RSD) (also known as 
complex regional pain syndrome (CRPS) disability.  He further 
contends that he has residuals of a bacterial infection 
((Staphylococcus aureus) (S. aureus)) that are also related 
to his RSD disability.

Review of the service medical records reveals that the 
appellant underwent a Reserves enlistment examination in 
February 1999, and a release from active duty examination in 
December 1999.  No left thigh disorder was demonstrated 
during either examination, nor was any head injury mentioned.  

Private medical records dated in July 2000 indicate that the 
appellant sought medical treatment following an apparent head 
injury at his place of employment; he was described as a 
"former Marine."  An MRI scan of the head was performed 
because the appellant was experiencing memory disturbances; 
test results were unremarkable without any morphological 
abnormalities.  CT scan results were also normal.  Physical 
evaluation was normal as well.  The discharge diagnoses were 
amnesia with concern for psychodynamic influence and negative 
evaluation for head injury.  In August 2000, the appellant's 
treating private physician wrote a letter in which he noted 
that fatigue and confusion issues remained from the July 
episode and stated that the appellant was "not able to 
perform drills that would be required by the Marines."  The 
doctor anticipated improvement within one month.

A report of medical history dated in April 2001 indicates 
that the appellant complained of joint problems, a head 
injury and loss of memory.  The associated doctor's note 
indicates that the appellant had undergone a meniscal repair 
in December 2000, and that the appellant had experienced a 
loss of consciousness at work in June 2000.  The doctor 
further noted that the appellant's short-term amnesia had 
resolved.  The medical examination report included no mention 
of any left thigh condition or pathology.  The April 2001 
Report of Medical Board stated that all conditions and 
abnormalities known to the Board had been recorded; there was 
no mention of any left thigh problem, any infection residuals 
or any head injury residuals.  The January 2002 Report of 
Medical Board included similar information; the examiners 
stated that the diagnosis of RSD was correct.  The February 
2002 report of medical examination likewise was negative for 
any left lower extremity disorder.  

After service, the appellant underwent a VA medical 
examination in September 2002; he reported that he had 
developed RSD after undergoing surgery on his right knee in 
service in 2000.  The appellant also reported that had been 
treated for cellulitis associated with a S. aureus infection 
on three occasions.  The examiner noted that the appellant 
stated that he had developed no chronic sequelae from the 
head injury he sustained.  The appellant denied having any 
seizure disorder or headaches.  He said that he experienced 
frequent dizziness.  The examiner noted that the appellant 
had limited mobility and constant pain.  On physical 
examination, the examiner noted a large scar on the right 
lower extremity that corresponded to the area of cellulitis 
and the RSD.  The appellant's posture and gait could not be 
assessed because he was confined to a wheelchair.  There were 
no signs of abnormal weight bearing.  The examiner stated 
that the appellant was confined to a wheelchair because of 
RSD and intense pain on standing and walking.  The examiner 
also stated that the muscle group involved was the posterior 
and lateral leg muscles and medial thigh muscles.  The 
examiner stated that the motor function of the left lower 
extremity was within normal limits.  Radiographic examination 
of the skull was negative as was that of the left femur.

Review of the post-service private medical records indicates 
that the appellant had been diagnosed with CRPS in the right 
lower extremity.  Examination of the left lower extremity was 
normal.  Weakness and muscle spasms in the right lower 
extremity were observed.  A March 2003 note indicates that 
the appellant had normal motor and sensory testing in his 
left lower extremity.  There was no mention of any residuals 
of the staph infection; nor was there any mention of any 
memory problems or head injury residuals.  

A Temporary Disability Retired List (TDRL) examination report 
dated in May 2004 indicated that the appellant reported no 
improvement in his right leg pain when he presented for a 
neurology examination.  The appellant described a constant 
pain that extended from his right hip to his toes that was 
aggravated by any tactile stimulation or movement of the leg 
and by changes in temperature.  The examiner indicated that 
the appellant had become totally nonambulatory due to the 
severity of his pain and that he used a wheelchair at all 
times.  A review of systems included no mention of any left 
thigh condition, any residuals of the right leg infection or 
any residuals of the head injury.  The examiner rendered a 
diagnosis of RSD of the right lower extremity.

The appellant maintains that he has a left thigh condition 
involving pain and swelling that is related to his service-
connected RSD disability.  He likewise argues that he is 
experiencing residuals from the right leg infection and 
residuals of the July 2000 head injury.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
left thigh disorder or any chronic residuals of the right leg 
infection or the head injury and denial of each one of those 
claims could be warranted on the basis that there is no 
current disability.  In addition, while the appellant has 
complained of pain in his left thigh, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  With the absence of a current 
diagnosis of any left thigh disorder, any residuals of the 
cellulitis and any residuals of the head injury, the evidence 
cannot establish a causal connection between any one of the 
claimed conditions and service or a service-connected 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed conditions 
are not related to his active service or to any service-
connected disability.  In the absence of any evidence tending 
to show the existence of any one of the claimed conditions 
and service or a service-connected disability, the Board 
finds that the preponderance of the evidence is against each 
of the appellant's three claims for service connection.  As 
such, the evidence is insufficient to support a grant of 
service connection for any claimed disorder.  Because the 
preponderance of the evidence is against each one of these 
three service connection claims, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

II.  Specially adapted housing

Assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may be extended to a veteran who is 
entitled to compensation for permanent and total disability 
due to:

(1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or

(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or

(4) The loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The appellant was found to be entitled to Chapter 35 benefits 
in a rating decision issued in April 2003; the rationale for 
the grant was that the appellant was permanently and totally 
disabled due to service-connected disability.  The appellant 
was also found to be entitled to special monthly compensation 
based on loss of use of his right foot in a rating decision 
issued in November 2002.

In this case, the appellant also has additional loss of 
function of the right lower extremity due to residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude his locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  Here, 
even if the appellant's right lower leg were to be amputated, 
actual remaining function would not be accomplished equally 
well by an amputation stump with prosthesis because the CRPS 
has resulted in severe pain associated with tactile 
stimulation and changes in ambient temperature in addition to 
the muscle atrophy.  As noted in the May 2004 TDRL 
examination report, the appellant has become totally 
nonambulatory due to that pain.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, the Board finds that the 
objective evidence of record does indicate that the appellant 
has demonstrated service-connected disability congruent to 
the level required under the criteria of 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b)(3).  Therefore, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing has been established.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left thigh disorder, for the 
residuals of a S. aureus infection of the right leg and for 
the residuals of a head injury is denied.

Eligibility for specially adapted housing has been 
established.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


